Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The prior art of record does not appear to disclose a control circuit for controlling signal rising time and falling time, comprising: series-connected M data flip-flops, configured to receive a clock signal and being triggered by the clock signal to sequentially output a plurality of data signals, wherein a data input terminal of the first data flip-flop of the M data flip-flops receives input data, and a data output terminal of the Nth data flip-flop of the M data flip-flops is coupled to a data input terminal of the (N+1)th data flip-flop, wherein M and N are positive integers, and 1≤N<M; M controllable delay circuits, coupled to data output terminals of the M data flip-flops, receiving the data signals and delaying generation of a plurality of activation signals, wherein a delay amount of each of the controllable delay circuits is configured to delay one of the activation signals; and M current source circuits, coupled to a signal output terminal, wherein each of the current source circuits is coupled to one of the controllable delay circuits to receive one of the activation signals and to determine whether to output a unit current to the signal output terminal according to a level of the received one of the activation signals, wherein rising time for an output signal of the signal output terminal to rise to a predetermined level or falling time for the output signal to fall to a predetermined level is determined according to a cycle time length of the clock signal and the delay amounts of the controllable delay circuits as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849